Exhibit 10.2

 

THE IRON MOUNTAIN COMPANIES SEVERANCE PLAN

SEVERANCE PROGRAM NO. 1

 

As of March 7, 2012

 

ARTICLE 1

 

PURPOSE

 

The purpose of this Program is to specify the benefits available to certain
employees of Iron Mountain Incorporated and/or its Affiliated Employers in the
event of their Qualifying Termination.

 

This document is a part of The Iron Mountain Companies Severance Plan, which
itself is part of The Iron Mountain Companies Welfare Plan, and is part of the
summary plan description for the Welfare Plan.  This document provides an
overview of the benefits available and must be read in conjunction with the
Severance Plan where, for example, certain capitalized terms not otherwise
defined below are defined and the Welfare Plan where, for example, claims
procedures are set forth.  In the event of an inconsistency between this
document and the Severance and Welfare Plan documents, the Severance and Welfare
Plan documents will govern.

 

The Severance Plan and this Severance Program No. 1 (the “Program’) is
administered by the Compensation Committee of the Board of Directors of Iron
Mountain Incorporated (the “Administrator”), which shall act as the “named
fiduciary” and “plan administrator” under ERISA with respect to this benefit. 
The Administrator has the discretionary and final authority to make factual
determinations, to construe and administer the Plan, to interpret any
ambiguities and to resolve any and all issues including, without limitation,
eligibility to participate and the right to any Severance Benefits.

 

ARTICLE 2

 

SCOPE

 

This Program applies to the Eligible Employees who are identified by name as
Participants on Exhibit A hereto (“Covered Employees”).  The phrase Eligible
Employee generally includes U.S. employees of Iron Mountain, other than
temporary or irregular employees, union employees or contractors.  A Covered
Employee must be regularly scheduled to work at least thirty hours a week and
have been employed for ninety days as of his or her termination date.

 

A Covered Employee is eligible for Severance Benefits under the Severance Plan
if he or she experiences a Qualifying Termination.  Qualifying Termination is
defined in the Severance Plan but basically means that an individual’s
employment is involuntary terminated other than for Cause (as defined in the
Severance Plan).  Under this Program, a Qualifying Termination also includes a
termination by the Covered Employee of his or her employment for Good Reason. 
Good Reason means that Iron Mountain has, without the Covered Employee’s consent
(and after notice and opportunity for correction), (a) materially diminished the
sum of his or her base compensation plus target nonequity incentive
compensation, (b) required the Covered Employee to be based at an office or
primary work location that is greater than fifty miles from his or her current
office or primary work location or (c) materially diminished the Covered
Employee’s responsibilities and/or assigned the Covered Employee to duties and
responsibilities that are

 

--------------------------------------------------------------------------------


 

generally inconsistent with his or her position with Iron Mountain prior to the
change.  A termination for Good Reason must occur within six months of the Good
Reason event but before a termination for Good Reason can be considered to be a
Qualifying Termination, a Covered Employee must provide the Administrator with
notice within ninety days of the existence of the Good Reason event and Iron
Mountain shall have thirty days within which to remedy the issue.

 

ARTICLE 3

 

SEVERANCE BENEFITS

 

3.1           Severance Pay.  The amount of Severance Pay payable under this
Program is based on the Covered Employee’s “Base Salary” and “Target Bonus
Payment,” and the “Severance Period,” each as defined below.

 

(a)           Severance Period shall be the fifty-two week period following a
Covered Employee’s Qualifying Termination.

 

(b)           Base Salary is the Covered Employee’s weekly or biweekly (as
applicable) rate of pay as of the date of termination without regard to other
forms of compensation, such as overtime, bonuses or equity compensation.  A
Covered Employee who experiences a Qualifying Termination will receive an amount
equal to fifty-two weeks of Base Salary or that number of weeks that remain
between the Qualifying Termination and a previously announced termination date
by the Covered Employee.

 

(c)           A Covered Employee who experiences a Qualifying Termination will
also receive a Target Bonus Payment equal to the amount of the annual target
bonus that would have been paid had he or she remained employed for the entire
year of termination multiplied by his or her average payout percentage based
upon financial performance and individual performance goals over the prior three
years (or full years of employment if not employed for a full three years).  (If
the annual bonus for the year of termination has not yet been determined as of
the Covered Employee’s termination, the annual target bonus for the prior year
shall be used.)

 

Example:  Stuart is eligible for an annual bonus for 2013 equal to 60% of
Stuart’s Base Salary, which is currently $300,000.  Over the last three years,
Stuart has received a 90% payout.  Stuart, a Covered Employee, is terminated
October 19, 2013.  Stuart is entitled to a bonus of $162,000 ($300,000 [Base
Salary] times 60% [bonus amount] times 90% [three-year payout percentage]).

 

3.2           Other Benefits.

 

(a)           As long as the Covered Employee who experiences a Qualifying
Termination has not breached any agreement referred to in Section 3.4(a) and
provided the Covered Employee elects to continue group medical and/or dental
coverage under the federal law known as “COBRA,” Iron Mountain will continue to
pay the employer share of the cost of coverage in accordance with standard
payment practices until the earlier of (a) the end of the applicable Severance
Period and (b) the date on which COBRA coverage ends.  A Covered Employee must
continue to pay the employee share of the

 

2

--------------------------------------------------------------------------------


 

cost of coverage during the Severance Period, and, if he or she remains
COBRA-eligible, must pay for the entire remaining cost of COBRA coverage after
the end of the Severance Period if he or she wishes to continue the coverage.

 

(b)           A Covered Employee who experiences a Qualifying Termination is
eligible for outplacement services through a provider selected by Iron Mountain
for a period of nine months following termination.

 

(c)           The Severance Plan and this Program supersede and replace any
prior severance pay programs, plans and arrangements (whether written or oral)
for any Covered Employee except any benefit payable under a Supplemental
Unemployment Benefit Plan and except to the extent embodied in an individually
negotiated agreement that provides greater benefits to the Covered Employee.

 

3.3           Accelerated Vesting of Certain Equity Compensation. 
Notwithstanding anything to the contrary in any equity compensation plan,
agreement thereunder or amendment to either, if within eighteen months of the
start date of a new Chief Executive Officer of Iron Mountain Incorporated who
replaces C. Richard Reese a Covered Employee experiences a Qualifying
Termination, all outstanding equity-based awards then held by the Covered
Employee, including but not limited to all stock options, restricted stock units
and performance units to the extent the applicable “Performance Period” (as
defined in the performance unit) has been completed (“Earned Performance Unit”),
shall be credited with an additional twelve months of vesting service as of the
date of the Qualifying Termination.  If an Earned Performance Unit shall not be
100% vested after the application of the preceding sentence, additional vesting
service shall be credited as necessary to fully vest the Earned Performance
Unit.

 

In the event of any acceleration of vesting under the preceding paragraph as
well as upon a change in control (including a Vesting Change in Control) under
any of Iron Mountain’s equity compensation plans, only a total of twelve months
(or such other amount as shall be necessary for an Earned Performance Unit) of
accelerated vesting shall apply.

 

3.4           Time and Manner of Benefits.

 

(a)           No Severance Benefits will be paid or provided under the Severance
Plan unless the Covered Employee has signed and timely returned, and not
revoked, if applicable, a “Separation and Release Agreement” and an “Employee
Confidentiality and Non-Competition Agreement,” each as defined in the Severance
Plan and each in a form satisfactory to Iron Mountain.  These agreements will,
among other things, provide for a release for all claims and damages that the
Covered Employee may have in connection with or arising out of his or her
employment or the termination of employment with Iron Mountain.

 

(b)           Severance Pay will be paid in equal installments over the
Severance Period in accordance with the Covered Employee’s regular payroll
intervals prior to the Qualifying Termination and will be subject to applicable
withholding.  Payments will commence as of the first regular payroll date
following the Qualifying Termination; provided, however, that no payment will be
made earlier than the sixtieth day following a

 

3

--------------------------------------------------------------------------------


 

Qualifying Termination; and provided, further, that any applicable revocation
period under a Separation and Release Agreement will have expired before any
payment.  Iron Mountain may also deduct any amounts owed by the Covered Employee
to the extent permitted by applicable law.

 

(c)           Severance Pay will be reduced by any other severance or
termination payments due to a Covered Employee (such as a payment required
pursuant to a Supplemental Unemployment Benefits Plan or WARN), any amounts owed
a Covered Employee pursuant to a contract with Iron Mountain and amounts paid to
a Covered Employee placed in a temporary layoff status (often referred to as a
furlough).  Severance Pay will also be reduced to the extent any law provides
for payments related to accrued wages, bonuses, commissions, reimbursements,
vacation pay or other benefits in an amount or manner greater than Iron
Mountain’s policies and programs, including the Severance Plan.

 

(d)           If a Covered Employee is later rehired by Iron Mountain, he or she
may keep whatever Severance Pay has been paid prior to being rehired, but will
lose any right to unpaid Severance Pay.

 

(e)           It may be necessary to delay one or more of the payments otherwise
due hereunder to avoid adverse income tax consequences under Internal Revenue
Code Section 409A.  The Administrator will notify you in the event this is
necessary.

 

3.5     Amendment.  The Administrator retains the right to amend this Program
(and the Plan to the extent applicable to this Program) but no amendment shall
diminish the rights of a Covered Employee hereunder as they may exist
immediately before the effective date of the amendment without the written
consent of the Covered Employee.

 

4

--------------------------------------------------------------------------------